Judgment of Special Term and judgment of Buffalo City Court reversed on the law and facts, and a new trial granted in Buffalo City Court, with costs in all courts to the appellant to abide the event, upon the ground that the only theory upon which defendant could be found negligent is in" respect to repairs to the building resulting in damage to the goods of his tenant, and upon this matter plaintiff has failed to establish by a fair preponderance of the evidence that the water which damaged plaintiff’s goods came into the building through any hole in the roof made in the "course of such repairs, which is the only defect suggested. All concur. Present — Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ.